Order entered December 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01663-CR

                              EX PARTE BRIAN CLONINGER

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX13-90036-V

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

his motion seeking a reduction of his pretrial bail. This is an accelerated appeal under Texas

Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order. The clerk’s record shall contain a copy of the trial court’s

certification of appellant’s right to appeal. Because this is an accelerated appeal, no extensions

will be granted.

       We ORDER Robin Benton, official court reporter of the 292nd Judicial District Court, to

file, within FIFTEEN DAYS, the reporter’s record of all hearings related to appellant’s motion

to reduce bail. Because this is an accelerated appeal, no extensions will be granted.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

We ORDER the State to file its brief within FORTY-FIVE DAYS of the date of this order. If
any party does not file its brief within the time, the appeal will be submitted without that party’s

brief. See Tex. R. App. P. 31.1.

        The appeal will be submitted without argument on February 13, 2014 to a panel

consisting of Justices Lang-Miers, Myers, and Lewis.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court; Robin Benton,

official court reporter, 292nd Judicial District Court; Gary Fitzsimmons, Dallas County District

Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for

all parties.

                                                     /s/     DAVID EVANS
                                                             JUSTICE